EXHIBIT 10.130

JOINDER AND SECOND AMENDMENT

TO LOAN AND SECURITY AGREEMENT

This Joinder and Second Amendment to Loan and Security Agreement (this
“Amendment”) is entered into this 28th day of October, 2011 (the “Amendment
Date”), by and among OXFORD FINANCE LLC, successor in interest to Oxford Finance
Corporation (“Oxford”), Oxford in its capacity as collateral agent on behalf of
the Lenders (the “Collateral Agent”); the Lenders including Oxford in its
capacity as a Lender (each a “Lender” and collectively, the “Lenders”); and
LIGAND PHARMACEUTICALS INCORPORATED, a Delaware corporation, whose address is
11085 N. Torrey Pines Road, Suite 300, La Jolla, CA 92037, and the additional
Persons signing this Amendment as Borrowers (individually, a “Borrower”, and
collectively, the “Borrowers”).

RECITALS

A. Collateral Agent, Lenders and Borrowers (other than Cydex (defined below),
collectively, “Existing Borrowers”) have entered into that certain Loan and
Security Agreement dated as of January 24, 2011, as amended by that certain
First Amendment to Loan and Security Agreement dated April 29, 2011 (as the same
may from time to time be further amended, modified, supplemented or restated,
collectively, the “Loan Agreement”). The Loan Agreement and all other documents,
instruments and agreements evidencing, securing or otherwise related to the
obligations of Existing Borrowers to Lenders are hereinafter collectively
referred to as the “Existing Loan Documents.”

B. Lenders extended credit to Existing Borrowers for the purposes permitted in
the Loan Agreement.

C. Existing Borrowers have informed Collateral Agent that Ligand Pharmaceuticals
Incorporated acquired a subsidiary on January 24, 2011, namely Cydex
Pharmaceuticals, Inc., a Delaware corporation (“Cydex”). As required by
Section 6.11 of the Loan Agreement, Existing Borrowers and Cydex are required to
take such action to cause Cydex to become a Borrower under the Loan Agreement.

D. Existing Borrowers together with Cydex have requested that Collateral Agent
and Lenders (1) consent to Cydex joining and assuming the obligations and
liabilities (the “Joinder”) of Existing Borrowers, to the Lenders, pursuant to
the Existing Loan Documents, and (2) amend the Loan Agreement to (i) add Cydex
as a Borrower under the Loan Agreement and (ii) make certain other revisions to
the Loan Agreement as more fully set forth herein.

E. Collateral Agent and Lenders have agreed to amend certain provisions of the
Loan Agreement, but only to the extent, in accordance with the terms, subject to
the conditions and in reliance upon the representations and warranties set forth
below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. DEFINITIONS. Except as set forth herein, capitalized terms used but not
defined in this Amendment shall have the meanings given to them in the Loan
Agreement.



--------------------------------------------------------------------------------

2. JOINDER TO LOAN AGREEMENT. The undersigned, Cydex together with Existing
Borrowers, jointly, severally, individually and collectively, the “Borrowers”,
hereby joins the Loan Agreement and each of the Existing Loan Documents, and
agrees to comply with and be bound by all of the terms, conditions and covenants
of the Loan Agreement and Existing Loan Documents, including without limitation
Section 12.11 of the Loan Agreement, as if it were originally named a “Borrower”
therein. Without limiting the generality of the preceding sentence, Cydex agrees
that it will be jointly and severally liable, together with the Existing
Borrowers, for the payment and performance of all obligations and liabilities of
the Borrowers under the Loan Agreement, including, without limitation, the
Obligations. Each Borrower hereunder shall be obligated to repay all Credit
Extensions made hereunder, regardless of which Borrower actually receives said
Credit Extension as if each Borrower hereunder directly received all Credit
Extensions.

3. GRANT OF SECURITY INTEREST. To secure the prompt payment and performance of
all of the Obligations, Cydex hereby grants to the Collateral Agent, for the
ratable benefit of the Lenders, a continuing lien upon and security interest in
the Collateral, as described on Annex A attached hereto, to secure performance
and payment of all Obligations under the Loan Agreement. Cydex further covenants
and agrees that by its execution hereof it shall provide all such information,
complete all such forms, and take all such actions, and enter into all such
agreements, in form and substance reasonably satisfactory to the Collateral
Agent that are reasonably deemed necessary by the Collateral Agent in order to
grant a valid, perfected security interest to the Collateral Agent, for the
ratable benefit of the Lenders, in the Collateral. Cydex hereby authorizes
Collateral Agent to file financing statements, without notice to any Borrower,
with all appropriate jurisdictions in order to perfect or protect Lenders’
interest or rights hereunder, including a notice that any disposition of the
Collateral, by either the Borrowers or any other Person, shall be deemed to
violate the rights of the Lenders under the Code.

4. AMENDMENTS TO THE LOAN AGREEMENT.

4.1 Section 12.1 (Successors and Assigns). Section 12.1 of the Loan Agreement is
hereby amended in its entirety to read as follows:

12.1 Successors and Assigns. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party. Borrowers may not transfer,
pledge or assign this Agreement or any rights or obligations under it without
Collateral Agent’s prior written consent (which may be granted or withheld in
Collateral Agent’s discretion, subject to Section 12.6). The Lenders have the
right, without the consent of or notice to any Borrower, to sell, transfer,
assign, pledge, negotiate, or grant participation in (any such sale, transfer,
assignment, negotiation, or grant of a participation, a “Lender Transfer”) all
or any part of, or any interest in, the Lenders’ obligations, rights, and
benefits under this Agreement and the other Loan Documents provided, however,
that any such Lender Transfer (other than a transfer, pledge, sale or assignment
to an Eligible Assignee) of its obligations, rights, and benefits under this
Agreement and the other Loan Documents shall require the prior written consent
of the Required Lenders (such approved assignee, an “Approved Lender”).
Borrowers and Collateral Agent shall be entitled to continue to deal solely and
directly with such Lender in connection with the interests so assigned until
Collateral Agent shall have received and accepted an effective assignment
agreement in form satisfactory to Collateral Agent executed, delivered and fully
completed by the applicable parties thereto, and shall have received such other
information regarding such Eligible Assignee or Approved Lender as Collateral
Agent reasonably shall require.



--------------------------------------------------------------------------------

4.2 Section 14.1 (Definitions). The defined term “Eligible Assignee” in
Section 14.1 of the Loan Agreement is amended and restated as follows:

“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund and (iv) any commercial bank, savings and loan association or
savings bank or any other entity which is an “accredited investor” (as defined
in Regulation D under the Securities Act of 1933, as amended) and which extends
credit or buys loans as one of its businesses, including insurance companies,
mutual funds, lease financing companies and commercial finance companies, in
each case, which either (A) has a rating of BBB or higher from Standard & Poor’s
Rating Group and a rating of Baa2 or higher from Moody’s Investors Service, Inc.
at the date that it becomes a Lender or (B) has total assets in excess of
$5,000,000,000, and in each case of clauses (i) through (iv), which, through its
applicable lending office, is capable of lending to a Borrower without the
imposition of any withholding or similar taxes; provided that notwithstanding
the foregoing, “Eligible Assignee” shall not include (i) any Borrower, Guarantor
or any of any Borrower’s or Guarantor’s Affiliates or Subsidiaries or
(ii) unless an Event of Default has occurred and is continuing, a direct
competitor of any Borrower or Guarantor or a vulture hedge fund, each as
determined by Collateral Agent. Notwithstanding the foregoing, (x) in connection
with assignments by a Lender due to a forced divestiture at the request of any
regulatory agency, the restrictions set forth herein shall not apply and
Eligible Assignee shall mean any Person or party and (y) in connection with a
Lender’s own financing or securitization transactions, the restrictions set
forth herein shall not apply and Eligible Assignee shall mean any Person or
party providing such financing or formed to undertake such securitization
transaction and any transferee of such Person or party; provided that no such
sale, transfer, pledge or assignment under this clause (y) shall release such
Lender from any of its obligations hereunder or substitute any such Person or
party for such Lender as a party hereto until Collateral Agent shall have
received and accepted an effective assignment agreement from such Person or
party in form satisfactory to Collateral Agent executed, delivered and fully
completed by the applicable parties thereto, and shall have received such other
information regarding such Eligible Assignee as Collateral Agent reasonably
shall require.

5. Representations and Warranties. To induce Collateral Agent and Lenders to
enter into this Amendment, each Borrower hereby represents and warrants to
Collateral Agent and Lenders as follows:

5.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

5.2 Borrower has the power and due authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

5.3 The organizational documents of Borrower delivered to Collateral Agent on
the Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

5.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

5.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

5.6 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.



--------------------------------------------------------------------------------

6. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of the Loan
Documents merge into this Amendment and the Loan Documents.

7. Prior Agreement. The Loan Documents are hereby ratified and reaffirmed and
shall remain in full force and effect. This Amendment is not a novation and the
terms and conditions of this Amendment shall be in addition to and supplemental
to all terms and conditions set forth in the Loan Documents. In the event of any
conflict or inconsistency between this Amendment and the terms of such
documents, the terms of this Amendment shall be controlling, but such document
shall not otherwise be affected or the rights therein impaired. The amendment
set forth in Section 2 above, is effective for the purposes set forth herein and
shall be limited precisely as written and shall not be deemed to (a) be a
consent to any amendment, waiver or modification of any other term of condition
of any Loan Document, or (b) otherwise prejudice any right or remedy which
Lenders or Collateral Agent may now have or may have in the future under or in
connection with any Loan Document.

8. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

9. Effectiveness. This Amendment shall be deemed effective (a) upon the due
execution and delivery to Collateral Agent of this Amendment by each party
hereto; (b) delivery to Collateral Agent of corporate resolutions authorizing
the Amendment and, duly executed by Cydex; (c) delivery to Collateral Agent of a
Perfection Certificate executed by Cydex; (d) filing by Collateral Agent of a
UCC-1 financing statement, naming Cydex as debtor; (e) delivery to Collateral
Agent of the original stock certificates held by Ligand Pharmaceuticals
Incorporated evidencing its 100% ownership of Cydex with associated stock powers
executed in blank; and (f) upon Collateral Agent’s receipt of all Lender
Expenses incurred through the date of this Amendment.

10. Governing Law. This Amendment and the rights and obligations of the parties
hereto shall be governed by and construed in accordance with the laws of the
State of California without regard for conflicts of laws principles.

Signature page follows.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

BORROWERS

LIGAND PHARMACEUTICALS INCORPORATED

By   /S/    JOHN SHARP         Name:   John Sharp Title:   VP Finance & CFO

 

SERAGEN, INC. By   /S/    JOHN SHARP         Name:   John Sharp Title:   VP &
CFO

 

METABASIS THERAPEUTICS, INC. By   /S/    JOHN SHARP         Name:   John Sharp
Title:   VP & CFO

 

PHARMACOPEIA, LLC By: Ligand Pharmaceuticals Incorporated, Its Sole and Managing
Member By   /S/    JOHN SHARP         Name:   John Sharp Title:   VP & CFO

 

NEUROGEN CORPORATION By   /S/    JOHN SHARP         Name:   John Sharp Title:  
VP & CFO

 

ALLERGAN LIGAND RETINOID THERAPEUTICS, INC. By   /S/    JOHN SHARP         Name:
  John Sharp Title:   VP & CFO



--------------------------------------------------------------------------------

 

LIGAND JVR, INC. By   /s/    John Sharp Name:   John Sharp Title:   CFO

 

CYDEX PHARMACEUTICALS, INC. By   /s/    John Sharp Name:   John Sharp Title:  
VP & CFO

 

COLLATERAL AGENT AND LENDER: OXFORD FINANCE LLC, as Collateral Agent and as a
Lender By   /s/    John G. Henderson Name:   John G. Henderson Title:   Vice
President & General Counsel



--------------------------------------------------------------------------------

Annex A

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as provided below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts, all certificates
of deposit, fixtures, letters of credit rights (whether or not the letter of
credit is evidenced by a writing), securities, and all other investment
property, supporting obligations, and financial assets, whether now owned or
hereafter acquired, wherever located; and

All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

Notwithstanding the foregoing, the Collateral does not include any of the
following, whether now owned or hereafter acquired except to the extent that it
is necessary under applicable law to have a security interest in any of the
following in order to have a perfected lien and security interest in and to the
“IP Proceeds” defined below: any copyright rights, copyright applications,
copyright registrations and like protections in each work of authorship and
derivative work, whether published or unpublished; any patents, patent
applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same; trademarks, trade names, service marks, mask works, rights of use of any
name or domain names and, to the extent permitted under applicable law, any
applications therefor, whether registered or not; and the goodwill of the
business of Borrower connected with and symbolized by such trademarks and
service marks, know-how, operating manuals, trade secret rights, clinical and
non-clinical data, rights to unpatented inventions; provided, however, the
Collateral shall include all Accounts, license and royalty fees and other
revenues, proceeds, or income arising out of or relating to any of the foregoing
and any claims for damage by way of any past, present, or future infringement of
any of the foregoing (collectively, the “IP Proceeds”).

Pursuant to the terms of a certain negative pledge arrangement with Lender,
Borrower has agreed not to encumber any of its copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
patent applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same, trademarks, service marks and, to the extent permitted under applicable
law, any applications therefor, whether registered or not, and the goodwill of
the business of Borrower connected with and symbolized thereby, know-how,
operating manuals, trade secret rights, rights to unpatented inventions, and any
claims for damage by way of any past, present, or future infringement of any of
the foregoing, without Lender’s prior written consent. For avoidance of doubt:
the foregoing sentence is subject to certain exceptions set forth in such
negative pledge arrangement with Lender, including without limitation the
granting of non-exclusive licenses (or exclusive field-of-use licenses) for the
use of the Intellectual Property in the ordinary course of business in
connection with joint ventures and corporate collaborations to the extent
permitted, and subject to the terms of, such arrangement.



--------------------------------------------------------------------------------

CORPORATE BORROWING certificate

 

BORROWER: CYDEX PHARMACEUTICALS, INC.   DATE: October __, 2011 COLLATERAL AGENT:
OXFORD FINANCE LLC  

I hereby certify as follows, as of the date set forth above:

1. I am the Secretary, Assistant Secretary or other officer of the Borrower. My
title is as set forth below.

2. Borrower’s legal name is set forth above. Borrower is a corporation existing
under the laws of the State of Delaware.

3. Attached hereto are true, correct and complete copies of Borrower’s
Certificate of Incorporation (including amendments), as filed with the Secretary
of State of the state in which Borrower is incorporated as set forth in
paragraph 1 above. Except for such attached amendments, such Certificate of
Incorporation have not been amended, annulled, rescinded, revoked or
supplemented, and remain in full force and effect as of the date hereof.

4. The following resolutions were duly and validly adopted by Borrower’s Board
of Directors at a duly held meeting of such directors (or pursuant to a
unanimous written consent or other authorized corporate action). Such
resolutions are in full force and effect as of the date hereof and have not been
in any way modified, repealed, rescinded, amended or revoked, and Bank may rely
on them until Bank receives written notice of revocation from Borrower.

RESOLVED, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:

 

Name

  

Title

  

Signature

  

Authorized to
Add or Remove
Signatories

___________________________

  

___________________________

  

___________________________

   ¨

___________________________

  

___________________________

  

___________________________

   ¨

___________________________

  

___________________________

  

___________________________

   ¨

___________________________

  

___________________________

  

___________________________

   ¨

RESOLVED FURTHER, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.

RESOLVED FURTHER, that such individuals may, on behalf of Borrower:

Borrow Money. Borrow money from Oxford Finance LLC (“Lender”).

Execute Loan Documents. Execute any loan documents Bank requires.

Grant Security. Grant Lender a security interest in any of Borrower’s assets.

Further Acts. Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements they believe to be necessary to
effectuate such resolutions.

RESOLVED FURTHER, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.



--------------------------------------------------------------------------------

5. The persons listed above are Borrower’s officers or employees with their
titles and signatures shown next to their names.

 

By:     Name:     Title:    

 

*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.

I, the                                  of Borrower, hereby certify as to
paragraphs 1 through 5 above, as of the date set forth above.

                [print title]

 

By:     Name:     Title:    